 1
                                                                        CLERK, V.S. DISTRICT COURT
 ~~
                                                                            .~V 182019
3
                                                                          TRAL DISTRICT OF CALIFORNIA
4                                                                                             DEPUTY

5
6

 7
8                                UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA
io    UNITED STATES OF AMERICA,                   ) Case No. 8:o~-CR-oo2o2-i9
11                         Plaintiff,             )
12                         v.                     ) ORDER OF DETENTION AFTER
                                                    HEARING [Fed. R. Crim. P. 32.i(a)(6);i8
i3    JOSE ZENDEJAS,                              ) U.S.C. § 3143(a)]
i4                         Defendant.             )

i5
i6

i~           The defendant having been arrested in this District pursuant to a warrant issued

i8    by the United States District Court for the Central District of California for alleged

i9    violations of the terms and conditions of his supervised release; and

20           The Court having conducted a detention hearing pursuant to Federal Rule of

21    Criminal Procedure 32.i(a)(6) and 18 U.S.C. § 3i43(a),

22           The Court finds that:

23       A.() The defendant has not met his/her burden of establishing by clear and

24           convincing evidence that she is not likely to flee if released under i8 U.S.C. §

25          3i42(b) or (c). This finding is based on:

26

27

                                                   1
 i            and

 2         B. (X)The defendant has not met his/her burden of establishing by clear and

 3 ',         convincing evidence that she is not likely to pose a danger to the safety of any

 4            other person or the community if released under i8 U.S.C. § 3142(b) or (c). This

 5            finding is based on:

6             History ofsubstance abuse including while on supervised release suggest lack of

 7            amenability to supervision.

8             IT THEREFORE IS ORDERED that the defendant be detained pending further

9       revocation proceedings.

io

11      Dated:
                                                            ORABL          UMN D.SPAETH
12                                                      United States Magistrate Judge
i3

i4

i5
i6

1'J

18

i9

20

21

22

23

24

25

26

27
                                                   2
